Citation Nr: 1310344	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  07-10 422	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUES

Entitlement to service connection for post-traumatic stress disorder (PTSD).

Entitlement to service connection for lumbar spine intervertebral disc syndrome, post-operative.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 RO decision.  It was previously remanded by the Board in July 2011 and in August 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran has requested the opportunity to appear before a Veterans Law Judge to present sworn testimony in support of his appeal during a hearing.  He has specifically requested a hearing via videoconference.  Such a hearing was scheduled in January 2013.  However, on that date, his representative indicated that he was unable to appear as he did not have financial resources for transportation to the RO, where the hearings are held.  His representative requests that the Veteran be rescheduled for a later time when he can secure financial resources for transportation.  This explanation is considered to constitute good cause to allow another hearing to be scheduled in this matter.  38 C.F.R. § 20.704.

The Veteran is entitled to have a hearing before a Veterans Law Judge for the purpose of presenting argument and testimony relevant to the issue on appeal.  38 C.F.R. § 20.700.  Therefore, a remand is required to accord due process in this appeal.

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action to schedule the Veteran for a videoconference hearing before a Veterans Law Judge, providing him and his representative with adequate notice of the scheduled time.  In this case, the RO is requested to work with the Veteran and his representative to ensure that the Veteran is provided with enough time to allow him to secure financial resources for transportation.  

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

